DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 October 2022.
Applicant’s election without traverse of Group II (Claims 8 and 11-14) in the reply filed on 11 October 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Formula 1 (specification p. 4, lines 25ff and p. 25, lines 8ff), Example 3 (specification p. 30, lines 8ff), and the instant claims (which contain Formula 1 by virtue of dependence on claim 1) do not appear to have support from the priority application KR10-2017-0184585, giving them an effective filing date of 12/28/2018 based on the PCT application KR2018/016825. The priority application KR10-2017-0184585 does not contain any formula corresponding to Formula 1 of the instant specification.

Specification
The disclosure is objected to because of the following informalities: 
on p. 4, line 10, the second portion of Formula 1, " bLi1-x'M2(1-y')O " is missing a subscript on the oxygen (O),
on p. 25, line 9, the second portion of Formula 1, "bLi1-x'M2(1-y')O" is missing a subscript on the oxygen (O),
on p. 30, line 20, the second portion of the chemical compound, "0.2Li0.3Ni0.7O", is missing a subscript on the oxygen (O), which should be "2" to agree with Formula 5,
on p. 31, line 21, the chemical compound, " Li0.3Ni0.7O", is missing a subscript on the oxygen (O), which should be "2" to agree with Formula 5,
on p. 31, line 22, the second portion of the chemical compound, "0.2 Li0.3Ni0.7O", is missing a subscript on the oxygen (O), which should be "2" to agree with Formula 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
The breadth of the claims;  
The nature of the invention;  
The state of the prior art;  
The level of one of ordinary skill;  
The level of predictability in the art;  
The amount of direction provided by the inventor;  
The existence of working examples; and  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The broadest reasonable interpretation of claim 8 encompasses a method of preparing the positive electrode active material of claim 1, and thus claim 8 encompasses a composite represented by Formula 1. The claimed composite material is a battery cathode active material having two phases, inter-diffusion of lithium and transition metals, a lithium excess region, and a cation disordered region The level of one of ordinary skill in the art is an advanced degree and several years of R&D (research and development) experience. The specification discloses sufficient information for one of ordinary skill in the art to prepare the starting material, represented by Formula 5, for the claimed compound, represented by Formula 1 (see Example 3, p. 30-32 of the specification). The specification also provides direction on how to achieve inter-diffusion of lithium and transition metals by the quenching step (p. 17, lines 13-25). 
However, the specification does not provide direction on how to produce a composite represented by Formula 1 (aLi2-xM1zM2yO3 + bLi1+x’M2(1-y’)O), including the conditions for the variables in the formula subscripts. A value of z within the claimed range of 0.1≤ z ≤0.3 would require an oxidation state of at least 7+ for M1 and M2 in order to satisfy electrical neutrality, and the specification does not provide direction for achieving a compound with a transition metal in this oxidation state.
At the time of filing, the state of the art was such that a lithium transition metal oxide having two phases was known. Jena (Anirudha Jena et al., "Capacity Enhancement of the Quenched Li-Ni-Mn-Co Oxide High-voltage Li-ion Battery Positive Electrode", Electrochimica Acta volume 236, 10-17, May 10, 2017, cited on the IDS of 06/22/2020) teaches a lithium transition metal oxide having two phases similar to those of Formula 1 and Formula 5 of the instant specification (“Li-rich oxides… consist of two components”, p. 10, col. 1, section 1., “Introduction”). Further, it is known that quenching affects the micro-structure of the composite (“the LMNCONQ sample exhibits a radially fragmented pore structure…”, p. 13, col. 1, Jena). The prior art also indicates that the transition metals have an oxidation of 2+ to 4+ (section 3.2, “Electrochemical Analysis”, p. 13, col. 2, Jena).
In Examples 1 and 2 (0.5 Li2MnO3 · 0.5 LiNi0.5Mn0.5O2), a = 0.5 and b = 0.5, which meet the conditions of Formula 1 that 0<a<1, 0<b<1, and a+b=1. M1 corresponds to Mn, and M2 is Ni and Mn, all of which are among the list of transition metals that may be selected. However, z=1, which falls outside of the claimed range for z (claim 1; p. 25, lines 10-17). Even after accounting for inter-diffusion between Li and Ni, which is described in the instant specification (p. 15), one would arrive at Li2-xMMeyO3 and Li1+x’Me(1-y’)O2—note z is 1, and subscript of 2 on oxygen.
In Example 3 (0.8 Li2MnO3 · 0.2 Li0.3Ni0.7O), a = 0.8 and b = 0.2, which meet the conditions of Formula 1 that 0<a<1, 0<b<1, and a+b=1. M1 corresponds to Mn, and M2 is Ni, both of which are among the list of transition metals that may be selected. However, z=1, which falls outside of the claimed range for z (claim 1; p. 25, lines 10-17). Even after accounting for inter-diffusion between Li and Ni, one would arrive at a combination of Li2-xMMeyO3 and Li0.3+x’Me(0.7-y’)O—note the differences in stoichiometry between z. Additionally, this example does not work with Formula 1, as it requires the subscript on Li is 1+x’, and M2 is 1-y’, where 0.1 ≤ y ≤ 0.3.
Thus, the disclosed positive electrode active material does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 8 and 11-14, as well as non-elected claims 1-7 and 9-10, all of which depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, via dependence on claim 1, Formula 1:
aLi2-xM1zM2yO3 + bLi1+x’M2(1-y’)O
However, this appears to be a typographical error, and instead should read:
aLi2-xM1M2yO3 + bLi1+x’M2(1-y’)O2
This is abundantly clear from the foreign priority document. As b=1-a, ax=bx’, and ay=by’, we can rewrite:
aLi2-xM1M2yO3 + (1-a)Li1+x’M2(1-y’)O2
which parallels Formula 3 of the priority document ([0065], KR10-2017-0184585):
aLi2-xMMeyO3 · (1-a)Li1+xMe(1-y)O2
Note that this formula contains the subscript “2” for the oxygen in the second portion of the formula.
Claims 11-14 are rejected by virtue of their dependence on claim 8.
The term “high” in claim 11 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations "ball milling" and "water milling" are rendered indefinite by use of the term "high".

Prior Art Rejection
The metes and bounds of claim 1 and its dependents 8 and 11-14 cannot be determined, in part due to the multiple instances of indefiniteness. Additionally, claim 1 does not comply with the enablement requirement. Therefore, claims 8 and 11-14 have not been examined over the prior art. The claims may be rejected over the prior art if the issues of indefiniteness and enablement are resolved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721